WYZANSKI, District Judge.
Counsel for both parties conferred with me in my chambers with respect to this case.
They informed me that on February 16, 1946, the Court entered judgment for the plaintiff in the amount of $149.32; that on March 11, 1946, plaintiff secured an execution on that judgment; that with the consent of Judge HEALEY defendant on March 14, 1946, filed a motion for a new trial; and that Judge HEALEY scheduled the motion for hearing tomorrow, April 4, 1946. Judge HEALEY having been taken ill, he will be unable to hear the motion tomorrow. The defendant seeks to have a stay of execution until such time as Judge HEALEY can act upon the motion for a new trial.
Under Rule 62(b) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, a judge in his discretion and on such conditions for the security of the adverse party as are proper may stay the execution pending the disposition of a motion for a new trial. In accordance with that authority I hereby stay the execution heretofore issued for whichever of the following two periods is the shorter: (1) Until the date that Judge HEALEY has acted upon the motion for a new trial, or (2) until October 1, 1946, it being understood that if Judge HEALEY has been unable to pass upon the motion for a new trial prior to September 1, 1946, the defendant may present the motion for a new *115trial to any other judge of this Court during September 1946. A condition of this stay is that defendant shall within 48 hours deposit with the Clerk of the United States District Court $200 as security for the payment of whatever judgment may be in effect after the disposition of the pending motion for a new trial.